DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121 because this application contains claims directed to the following patentably distinct species:
Group I: Claims 1-5, 7-11, 15-17, 19, 20-24, and 32-37 are directed towards a system for recognizing and segregating chicks by gender according to their feathers pattern comprising: a separation unit including at least one first conveyor extending at least partially through said separation unit, said at least one first conveyor configured to maintain a forward moving path of said plurality of chicks in a queue; a sorting unit configured to receive said plurality of chicks in a queue, said sorting unit includes: at least one second conveyor extending at least partially through said sorting unit configured to maintain a forward moving upward vertically path; and, at least one container in communication with said at least one second conveyor such that said at least one container is moved between a first position and a second position, while containing a chick of said plurality of chicks; and, an optic unit including a camera configured to capture at least one image of said chick as said at least one container is moved upward vertically between said first position and said second position, said at least one image is then transferred to be image processed so as to determine the gender of said at least one chick.  

Group II: Claims 25-27, 29, 31, and 38-40 are directed towards a method for recognizing and segregating chicks by gender according to their feathers pattern comprising: placing said chicks along a first pathway for causing movement of said plurality of chicks in a queue; placing each of said plurality of chicks in a queue in a container, said container is placed along a second pathway so as to cause upward vertical movement of said container between a first position and a second position at a designed location along the second pathway, which upward vertical movement causes said each of said plurality of chicks to spread its wings; 14capturing one or more images of the wings of said each of said plurality of chicks as said container is moved vertically upward between said first position and said second position; and, processing said one or more images of the wings of said at least one chick so as to determine its gender.
The inventions are distinct, each from the other because of the following reasons: 
The special technical features of Group I include a system for recognizing and segregating chicks by gender according to their feathers pattern comprising: a separation unit including at least one first conveyor extending at least partially through said separation unit, said at least one first conveyor configured to maintain a forward moving path of said plurality of chicks in a queue; a sorting unit configured to receive said plurality of chicks in a queue, said sorting unit includes: at least one second conveyor extending at least partially through said sorting unit configured to maintain a forward moving upward vertically path; and, at least one container in communication with said at least one second conveyor such that said at least one container is moved between a first position and a second position, while containing a chick of said plurality 

The special technical features of Group II include a method for recognizing and segregating chicks by gender according to their feathers pattern comprising: placing said chicks along a first pathway for causing movement of said plurality of chicks in a queue; placing each of said plurality of chicks in a queue in a container, said container is placed along a second pathway so as to cause upward vertical movement of said container between a first position and a second position at a designed location along the second pathway, which upward vertical movement causes said each of said plurality of chicks to spread its wings; 14capturing one or more images of the wings of said each of said plurality of chicks as said container is moved vertically upward between said first position and said second position; and, processing said one or more images of the wings of said at least one chick so as to determine its gender, which are not present in Group I.
The species are independent or distinct because claims to the different species/ embodiments recite mutually exclusive characteristics because recites method or device for accomplishing two different tasks (directed towards to a system for recognizing and segregating chicks by gender according to their feathers pattern comprising: a separation unit including at least one first conveyor extending at least partially through said separation unit, said at least one first conveyor configured to vs directed towards to a method for recognizing and segregating chicks by gender according to their feathers pattern comprising: placing said chicks along a first pathway for causing movement of said plurality of chicks in a queue; placing each of said plurality of chicks in a queue in a container, said container is placed along a second pathway so as to cause upward vertical movement of said container between a first position and a second position at a designed location along the second pathway, which upward vertical movement causes said each of said plurality of chicks to spread its wings; 14capturing one or more images of the wings of said each of said plurality of chicks as said container is moved vertically upward between said first position and said second position; and, processing said one or more images of the wings of said at least one chick so as to determine its gender which does not need machines such as a separation unit, at least one conveyor, a sorting unit to perform this 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims are generic (see MPEP 806.04).
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
 the inventions have acquired a separate status in the art due to their recognized divergent subject matter;b.	 the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);c.	 the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2616